
	

113 HR 4326 IH: Home Energy Affordability Tax Relief Act of 2014
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4326
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a refundable credit against income tax to
			 assist individuals with high residential energy costs.
	
	
		1.Short titleThis Act may be cited as the Home Energy Affordability Tax Relief Act of 2014 or the HEATR Act of 2014.
		2.Refundable credit for residential energy costs
			(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 (relating to rules of special
			 application) is amended by adding at the end the following new section:
				
					6433.Refundable credit for residential energy costs
						(a)General ruleIn the case of an individual, there shall be allowed as a credit against the tax imposed by this
			 subtitle for the taxable year an amount equal to the lesser of—
							(1)33 percent of the amount of the taxpayer’s residential energy costs for such taxable year, or
							(2)$500.
							(b)Income limitation
							(1)In generalThe amount allowable as a credit under subsection (a) for any taxable year shall be reduced (but
			 not below zero) by an amount which bears the same ratio to the amount so
			 allowable (determined without regard to this paragraph) as—
								(A)the amount (if any) by which the taxpayer's adjusted gross income exceeds $50,000 (twice such
			 amount in the case of a joint return), bears to
								(B)$10,000.
								(2)Determination of adjusted gross incomeFor purposes of paragraph (1), adjusted gross income shall be determined without regard to sections
			 911, 931, and 933.
							(c)Definitions and special rulesFor purposes of this section—
							(1)Residential energy costsThe term residential energy costs means the amount paid or incurred by the taxpayer during the taxable year—
								(A)to any utility for electricity or natural gas used in the principal residence of the taxpayer
			 during the heating season, and
								(B)for any qualified fuel for use in the principal residence of the taxpayer but only if such fuel is
			 the primary fuel for heating such residence.
								(2)Principal residence
								(A)In generalThe term principal residence has the meaning given to such term by section 121; except that no ownership requirement shall be
			 imposed.
								(B)Special rulesSuch term shall not include—
									(i)any residence located outside the United States, and
									(ii)any residence not used as the taxpayer’s principal place of abode throughout the heating season.
									(3)Heating seasonThe term heating season means October, November, December, January, February, and March.
							(4)Qualified fuelThe term qualified fuel includes propane, heating oil, kerosene, wood, and wood pellets.
							(d)Other special rules
							(1)Individuals paying on level payment basisAmounts paid for natural gas under a level payment plan for any period shall be treated as paid for
			 natural gas used during the portion (if any) of the heating season during
			 such period to the extent of the amount charged for natural gas used
			 during such portion of the heating season. A similar rule shall apply to
			 electricity and any qualified fuel.
							(2)Homeowners associations, etcThe application of this section to homeowners associations (as defined in section 528(c)(1)) or
			 members of such associations, and tenant-stockholders in cooperative
			 housing corporations (as defined in section 216), shall be allowed by
			 allocation, apportionment, or otherwise, to the individuals paying,
			 directly or indirectly, for the residential energy cost so incurred.
							(3)Dollar amount in case of joint occupancyIn the case of a dwelling unit which is the principal residence by 2 or more individuals, the
			 dollar limitation under subsection (a)(2) shall be allocated among such
			 individuals under regulations prescribed by the Secretary.
							(4)Treatment as refundable creditFor purposes of this title, the credit allowed by this section shall be treated as a credit allowed
			 under subpart C of part IV of subchapter A of chapter 1 (relating to
			 refundable credits).
							(e)Application of sectionThis section shall apply to residential energy costs paid or incurred after the date of the
			 enactment of this section and before April 1, 2016..
			(b)Conforming amendments
				(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by striking or 6428 or and inserting , 6428, 6433, or.
				(2)The table of sections for subchapter B of chapter 65 of such Code is amended by adding at the end
			 the following new item:
					
						Sec. 6433. Refundable credit for residential energy costs..
				(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			
